Exhibit 10.1

[***] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

 

SERVICE

ORDER

 

 

NO.

 

 

This Service Order is issued pursuant to the existing Colocation Facilities
Agreement by and between Switch and the Customer indicated below. This Service
Order is effective as of the date of Switch's signature hereto.

 

Customer Name:

BOX Inc.

 

Billing Contact:

[***]

 

Contact Name:

[***]

 

Billing Email:

[***]

 

Contact Phone:

[***]

 

Billing Phone:

[***]

 

Billing Address:

900 Jefferson Ave.

 

Technical Contact:

[***]

 

 

Redwood City, CA 94063

 

Technical Email:

[***]

 

 

Description of Services

Quantity

Unit Cost

Subtotal of MRC

Subtotal of NRC

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

 

Service Commitment Period:

[***]

Summary of Charges:

 

Target Service Commencement

Date:

 

Non-Recurring Charges (NRC)

[***]

 

 

Total Monthly Recurring Charges

(MRC)

[***]

Important Notes:

 

Total due on signing

[***]

All power usage above the Power Commit will billed at consumption-based power
and usage-based cooling rates. This Service Order will replace all existing
LAS.08 Colocation Service Orders. Customer is renewing the [***] cabinet
contiguous cage space at LAS.08. Billing per cabinet is broken down according to
the following table:

 

Level

Installed Infrastructure

Base Cabinet Price

Power/Cooling (Above

Commit)

Level 1

[***]

[***]

[***]

Level 2

[***]

[***]

[***]

Level 3

[***]

[***]

[***]

New pricing terms and conditions will begin in the billing cycle following
renewal and be based on the following ramp schedule.

 

Ramp Schedule

Summary of Charges

Add'l. MRC

NRC

Renewal Date:

[***]

[***]

[***]

6 Months after

Commencement:

[***]

[***]

[***]

 

 

--------------------------------------------------------------------------------

 

If applicable, Installation process will commence a minimum of twenty-five (25)
business days after Switch approves all applicable cabinet layout design
documents. [***]. Switch will schedule and commence installation and initiation
of Service only after Switch receives and accepts: (1) a copy of this Service
Order signed by Customer. Capitalized terms not defined herein shall have the
definition provided in the CFA. All prices are subject to applicable taxes. The
term "Premises" means the colocation facilities located at [***].

Portability: In the event Customer desires to replace its license of the
Colocation Space with other Colocation Space on The Campus, Customer shall
provide written notice to Switch. Upon receipt of Customer’s written notice,
Switch shall notify Customer whether there is any Qualified Replacement
Datacenter Space that is available in the Premises or on The Campus. A Qualified
Replacement Datacenter Space means an alternative datacenter space within the
Premises or The Campus that has more than [***]. “Available for License” means
that such Qualified Replacement Datacenter Space is not then licensed to, or the
subject of active license negotiations with, any other person or encumbered by a
preemptive right to license (e.g., an expansion right, right of first offer or
right of first refusal) in favor of any other person. Qualified Replacement
Datacenter Space shall be considered to be the subject of active license
negotiations if Switch is actively negotiating a letter of intent or license
agreement with respect to such Colocation Space with agreed-upon principal
economic terms.

 

SWITCH

BOX

By:

[***]

 

 

By:

[***]

 

Name:

[***]

 

 

Name:

[***]

 

Title:

[***]

 

 

Title:

[***]

 

Date:

August 10, 2017

 

 

By:

[***]

 

 

 

 

 

Name:

[***]

 

 

 

 

 

Title:

[***]

 

 

 

 

 

Date:

August 10, 2017

 

 

Switch Confidential Document: Intended for Designated Customer Only

Colocation Facilities Agreement

06012017

2

Customer Initials __[***]

 

--------------------------------------------------------------------------------

 

 

[gqpy35sh0b50000001.jpg]

 

NO:

 

 

 

COLOCATION FACILITIES AGREEMENT

 

 

This Colocation Facilities Agreement is made by and between Switch and the
customer indicated in the signature block below (“Customer”). This Colocation
Facilities Agreement is effective as of the date of Switch’s signature below
(the “Effective Date”); provided that neither party shall be bound until both
parties have signed.

1.

Colocation Facilities.

1.1Definitions. “Agreement” means a collective reference to this Colocation
Facilities Agreement and Exhibits hereto. “Colocation Space” means a collective
reference to the colocation space described on a Service Order together with
associated power, cooling and other services to be provided by Switch pursuant
to a Service Order (exclusive of Carrier Services). “Carrier Services” means a
collective reference to internet, transport and other services provided by one
or more third-party telecommunications carriers (each a “Carrier”) to Customer
through Switch or procured directly by Customer. “Customer Equipment” means the
computer equipment, software, hardware and other materials placed by or for
Customer in the Colocation Space, other than Switch equipment. Capitalized terms
(e.g. the term “Premises”) not defined herein have the meaning provided in the
SLA or the applicable Service Order.

1.2Service Orders. From time to time, the parties may execute Service Orders
that reference this Agreement and this Agreement is hereby incorporated into
such Service Orders. This Agreement shall govern over any inconsistent terms and
conditions contained in a Service Order. For clarity, each Service Order is a
separate and distinct agreement between Switch and Customer.

1.3Commencement of License. The Colocation Space commencement date (the
“Commencement Date”) shall be the earlier of: (i) the date Switch makes the
Colocation Space available to Customer (which shall not be prior to the Target
Commencement Date) or (ii) the date Customer places any Customer Equipment in
the Colocation Space. The Commencement Date for Carrier Services shall be the
date on which the applicable Carrier makes the Carrier Services available to
Customer.

1.4Installation Documentation. Within sixty (60) days after the execution of
each Service Order, Customer will provide Switch with all required installation
documentation. If Customer fails to provide such documentation within the 60-day
period, Switch may commence charging MRC (defined in Section 3) as a reservation
fee.

2.

Colocation Space.

1.5License Grant. Starting on the applicable Commencement Date, Switch hereby
grants Customer a limited, revocable license to install and operate, maintain
and access, as well as transmit and receive to and from, the Customer Equipment
within the Colocation Space and for no other purpose.

1.6Installation and Management. Customer will be solely responsible for the
prompt removal from the Premises of all packaging materials (especially
flammable materials) associated with the Customer Equipment and will maintain
the Colocation Space in a clean, safe and orderly fashion. Customer must adhere
to industry standards for cable management within the Colocation Space. Cables
must be properly installed and either enclosed in cable management trays or in
clean bundles for proper presentation and identification.

1.7Location and Configuration. The Colocation Space is located within Switch’s
patented 100% Hot Aisle Containment Rows (each a T-SCIF®) as described on
Exhibit B, and Customer agrees to abide by the engineering standards inherent in
such a structure, including minimizing Customer’s carbon footprint by working
with Switch to maintain a hot aisle temperature between 1000 and 1100. The
standard cabinet height for the T-SCIF is 79 inches (42U). The standard cabinet
width for the T-SCIF is 24 inches wide (600mm). All non-standard height cabinets
may require a customization fee for installation within a T-SCIF. All
non-standard width cabinets may require an increase in MRC due to the increased
space allocation. No cabinets above 90 inches will be allowed. Modifications to
the Customer Equipment configuration within the Colocation Space require prior
written notice to Switch.

1.8Customer Equipment. All Customer Equipment must be UL60950 compliant. The
Colocation Space is not intended to provide the Special Requirements for an
Information Technology Equipment Room as contemplated by ANSI/NFPA 70, Article
645 and NFPA 75. The Customer Equipment shall be listed and labeled under UL
Standard 60950 or other standard reasonably acceptable to Switch. The Customer
Equipment and its installation shall conform to the requirements contemplated by
ANSI / NFPA 70, National Electric Code, Chapters 1 through 4. Customer shall not
install Customer Equipment that requires the additional safeguards contemplated
by ANSI / NFPA 70, Article 645 and NFPA 75.

Switch Confidential Document: Intended for Designated Customer Only

Colocation Facilities Agreement

06012017

3

Customer Initials __[***]

 

--------------------------------------------------------------------------------

 

1.9Access. Customer will have access to the Colocation Space 24-hours a day,
7-days a week. All access to the Premises shall be in accordance with Switch’s
security and access procedures. Customer is responsible for any and all actions
of Customer’s representatives, agents and persons escorted by or on behalf of
Customer (collectively, “Customer Representatives”). Switch may suspend access
by any Customer Representative or other person to the Premises including the
Colocation Space for security violations or in the event of an emergency. Switch
shall promptly notify Customer in the event any such suspension occurs. Customer
shall receive two access badges at no cost. Additional badges are available for
$100 each.

1.10Smarthands Services. At Customer’s request, Switch may assist Customer in
performing light duties or correcting minor problems with respect to the
Customer Equipment. Customer agrees to pay Switch’s fees for such services.

1.11Removal of Customer Equipment. Customer will provide Switch with notice at
least two (2) days before Customer desires to remove a significant piece of
Customer Equipment from the Colocation Space so logistics may be arranged within
the Premises. Before authorizing the removal of any significant Customer
Equipment, Switch’s accounting department will verify within two (2) business
days that Customer’s account is in good standing. For the purposes of this
Section 2.7, “significant” means at least two (2) racks of equipment.

1.12Vacating the Colocation Space. In the event Customer continues its presence
in the Colocation Space after the termination of the applicable Service Order or
this Agreement, the parties agree to be subject to all the terms and provisions
of this Agreement during such occupancy period and Customer agrees to pay for
such space an amount equal to one and a half times the MRC due for the period
immediately preceding termination of the Service Order or this Agreement. No
occupancy of the Colocation Space or payments of money by Customer after
termination shall prevent Switch’s immediate recovery of the Colocation Space.
Customer shall indemnify, defend and hold harmless Switch from and against any
and all claims, actions, proceedings or demands (each a “Claim”) and related
Costs (defined below) arising from or related to Customer’s failure to timely
vacate the Colocation Space. Upon termination of the Agreement or any Service
Order, Customer agrees to promptly release any Internet Protocol (IP) numbers,
addresses or address blocks assigned to Customer by Switch in connection with
the Service (but not any URL or top-level domain or domain name) and will assist
Switch with any steps necessary to change or remove any such IP addresses. Upon
notice delivered at least sixty (60) days prior to the end of the Service
Commitment Period, Customer may extend the termination date in a Service Order
for Colocation Space, on a month to month basis by up to ninety (90) days.

1.13Relocation of Customer Equipment. Switch shall not arbitrarily require
Customer to relocate the Customer Equipment. However, upon prior notice of at
least one hundred (180) days, or in the event of an emergency, Switch may
require Customer to relocate the Customer Equipment; provided that the
relocation site shall afford comparable square footage, power, cabling, network
circuits, environmental conditions for and accessibility to the Customer
Equipment. The reasonable direct costs of the relocation shall be borne by
Switch unless the

relocation is required to accommodate Customer’s requests or the physical
requirements of the Premises. The Premises were designed to meet Uptime
Institute’s Tier 4 standards for power throughputs. If Customer requires power
in excess of these thresholds, then Customer shall comply with Switch’s request
to move Customer to Switch’s higher density power data center at no cost to
Switch.

1.14Cross-Connections/Carrier Services. Upon request, Switch will provide
Customer with a list of approved Carriers. Customer shall order all
cross-connections from Switch. Such cross-connections are subject to Switch’s
processes and procedures. All cross-connections shall be installed by Switch.
Customer will notify the applicable Carrier and Switch when Customer desires to
terminate or modify any cross-connections. Customer will be solely responsible
for all payments due to the Carriers unless the Carrier Services are made
available to Customer by Switch, in which case payment shall be made to Switch.
Customer acknowledges and agrees that the Carrier Services will be provided by
one or more third-party Carriers that are not under the control of Switch.
Customer understands that Switch does not own or control any of the Carrier
Services and agrees that Switch is not responsible or liable for performance or
non-performance of the Carriers even when resold by Switch except that Switch
shall provide reasonable assistance with notifying Carrier of failures and shall
pass through any service credits provided to Switch by a Carrier pursuant to the
applicable Carrier service level agreement.

3.

Fees and Billing.

1.15Recurring MRC. Customer agrees to pay the minimum Monthly Recurring Charges
indicated on the Service Order and all other amounts indicated in this Agreement
(collectively, the “MRC”).

1.16Non-Recurring Charges. Non-Recurring Charges indicated on a Service Order
(“NRC”) are due and payable thirty (30) days after Customer is invoiced by
Switch. Along with the NRC, Customer shall deliver to Switch a security deposit
(the “Security Deposit”) equal to one month’s MRC or such other amount as may be
indicated on the Service Order, which will be promptly returned to Customer upon
expiration or termination of this Agreement, or applied against the MRC then due
or as the parties may otherwise agree. In the event Switch needs to utilize all
or any part of the Security Deposit, Customer agrees to replenish the Security
Deposit within ten (10) business days after written notification from Switch.
Switch will not have any obligation to perform under any Service Order unless
and until Switch receives the NRC and the Security Deposit or as otherwise
agreed in writing by the parties.

1.17Billing/Payment Terms. Switch shall invoice Customer for MRC in advance, and
applicable NRC, monthly. Customer shall pay such invoice within NET thirty (30)
actual days. MRC and any other sums not received within NET thirty (30) actual
days of the invoice date are subject to an interest charge on the outstanding
balance equal to the lower of one and one-half percent (1.5%) per month or the
maximum allowable rate under applicable law on the total past due balance.
[***]. Customer will be notified of any such increase at least thirty (30) days
in advance. Power MRC may increase an additional amount to proportionately
reflect increases in third-party utility charges. Customer reserves the right to
negotiate wholesale power purchasing with Switch in subsequent Service Orders.

Switch Confidential Document: Intended for Designated Customer Only

Colocation Facilities Agreement

06012017

4

Customer Initials __[***]

 

--------------------------------------------------------------------------------

 



This Section 3.3 governs Customer’s payment obligations and may not be modified
or replaced with subsequent terms in Customer’s or a third party’s software,
payment portal, statement of work, invoice or similar instrument.

1.18Bankruptcy/Insolvency. If Customer fails three (3) times in a twelve (12)
month period to make payments, after they are due and after Switch has provided
written notice and a thirty day cure period,, or if a petition is brought by or
against Customer under any state or federal insolvency law that is not dismissed
within sixty (60) days, Switch may modify the payment terms to secure Customer’s
payment obligations before providing any services. Customer also agrees that
Switch is a critical vendor to Customer and that Switch’s services are both
unique and essential to Customer’s operations. Customer herewith agrees to file
a motion to identify Switch as a critical vendor in the event of a petition
under federal insolvency law.

1.19Taxes. NRC and MRC are exclusive of applicable taxes, duties and similar
charges. Customer will be responsible for and will pay in full all such amounts
(exclusive of income taxes payable by Switch), whether imposed on Switch or
directly on Customer.

1.20Service Credits. In the event of unavailability or failure of the Colocation
Space, Customer will receive Service Credits as set forth in the Service Level
Agreement (“SLA”) attached hereto as Exhibit A. Customer acknowledges and agrees
that Customer’s sole and exclusive remedies regarding the Colocation Space are
those provided in the SLA.

4.

Additional Responsibilities.

1.21Customer Equipment. Customer has sole control and responsibility for
installation, testing and operation of the Customer Equipment (including
services not provided by Switch). In no event will the untimely installation or
non-operation of Customer Equipment (including Off-Net Local Access when
procured by Customer) relieve Customer of its obligation to pay MRC.

1.22Customer’s End Users. Customer is solely responsible for providing its end
users with customer service.

1.23Compliance with Law/AUP. Both Switch and Customer shall at all times fully
comply with and faithfully carry out all laws, statutes, ordinances,
regulations, promulgations and mandates of all duly constituted authorities
applicable to the operations of their respective businesses, and any failure to
do so shall constitute a default under this Agreement if not cured within the
cure period set forth in Section 5 in which event the affected portion of this
Agreement may be immediately terminated by either party by written notice
delivered prior to the effect of a cure. Both Switch and Customer shall at all
times maintain in good standing and effect all necessary and proper business
licenses and other licenses and permits relating to its business operations.
Customer acknowledges that Switch exercises no control over the content of the
information passing through the Customer’s telecommunications network and that
it is Customer’s sole responsibility to ensure that the information Customer
transmits and receives complies with all applicable laws and regulations.
Customer shall cooperate with any investigation by any governmental authority or
Switch, and shall promptly rectify illegal use; failure to do so will be a
material breach of this Agreement. Customer’s use of the Colocation Space and
operations therein shall comply with Switch’s and

each applicable Carrier’s then current Acceptable Use Policy (each an “AUP”).
Switch’s AUP is available at www.switch.com/aup. Switch will alert Customer of
any material changes to the AUP no later than 30 days prior to the effective
date of the change and Switch will provide Customer with a reasonable period of
time (in light of the nature of the change) to affect any changes required to be
made as a result of any changes to the engineering standards contained within
the AUP. Transmission of any material in violation of any law, regulation or an
AUP is strictly prohibited. Any access made to other networks connected to the
Switch Network must comply with the rules of the other network and the AUP. If
Customer determines, in good faith, that any change(s) to Switch’s AUP will have
a material and adverse effect on Customer’s business operations, then the
party’s shall meet and confer to see if an accommodation can be made to address
Customer’s concern. If the parties cannot achieve a good faith accommodation
within forty-five (45) days, then Customer may, at its option and within ten
(10) days thereafter, terminate the services that are being materially and
adversely affected, without further obligations.

5.

Term and Termination.

1.24Term. This Agreement is effective as of the Effective Date and shall remain
in effect until expiration of the last Service Order issued hereunder unless
terminated earlier as set forth in this Section 5. The Service Commitment Period
for a Service Order starts on the Commencement Date. Service Orders shall remain
in effect for the Service Commitment Period, unless terminated earlier as set
forth in this Section 5. After conclusion of the Service Commitment Period, each
Service Order shall automatically renew on a month-to-month basis unless a new
Service Commitment Period is established; provided that cancellation of Carrier
Services requires notice of at least 45 days.

1.25Conditions of Breach. A party is in breach of this Agreement if such party
violates its obligations under this Agreement and such violation is not cured
within thirty (30) days after notice by the other party (excepting payment
obligations that are breached if not paid within ten (10) days after notice to
Customer of any delinquent payment).

1.26Certain Remedies for Breach. If Customer is in breach of this Agreement,
Switch may discontinue providing any or all of the services, Colocation Space,
Carrier Services and deny access to the Premises. Customer agrees to pay the
expenses actually and reasonably incurred by Switch in collection efforts
including any attorneys’ fees. Additionally, Switch reserves its rights in law
and in equity, including the ability to collect the MRC for the balance of the
Service Commitment Period. If Switch is in breach of this Agreement, then prior
to the cure of such breach, Customer may terminate the breached Service Order at
no penalty and pay only the MRC for such services through the termination date.

1.27Service Commitment Period. Subject to Section 5.2 and 5.3, Service Orders
are non-cancellable during the Service Commitment Period. As a material
inducement for Switch to enter into this Agreement and each Service Order,
Customer acknowledges, agrees and covenants that upon Customer’s execution of
each service order (i) Customer is responsible for full payment of the license
for the entire Service Commitment Period regardless of the portion of the
services actually consumed; and (ii) termination of the Service Order or

Switch Confidential Document: Intended for Designated Customer Only

Colocation Facilities Agreement

06012017

5

Customer Initials __[***]

 

--------------------------------------------------------------------------------

 



this Agreement (other than for breach by Switch) or suspension of services as
permitted in this Agreement shall not relieve Customer of its obligation to pay
the full MRC for the duration of Service Commitment Period (subject to any
applicable Service Credits).

1.28Network Protection. In the event of an emergency and to the extent necessary
to protect the Switch Network or to remedy AUP violations, Switch may
temporarily restrict or suspend Customer’s rights under this Agreement,
including access to the Colocation Space, related services and Carrier Services,
without liability to Customer. Switch will use reasonable efforts to notify
Customer prior to any such restriction or suspension, and in any event will
notify Customer as soon as possible, and will notify Customer promptly when such
restriction or suspension is no longer necessary. Suspension of Colocation Space
and/or Carrier Services pursuant to this Section 5 shall not be a violation of
this Agreement or contribute towards Service Credits.

1.29Effect of Termination. Upon the effective date of termination of this
Agreement or applicable Service Order: (i) Switch may immediately cease
providing services; and (ii) all outstanding MRC will be invoiced to Customer
and paid consistent with the invoice. In the event Customer has not removed the
Customer Equipment as of the termination date, Switch may remove the Customer
Equipment from the Colocation Space and place the Customer Equipment in storage
at Customer’s risk and expense and/or, after providing Customer with at least
thirty (30) days’ notice, dispose of the Customer Equipment.

6.Resale. Customer may sub-license the Colocation Space only after receiving
Switch’s prior written approval, and such sub-licensee. Customer agrees to enter
into written agreements with all parties to whom Customer resells any portion of
the Colocation Space with terms at least as restrictive and as protective of
Switch’s rights as the terms of this Agreement; provided that such third party
shall not have the right to further sub-license the Colocation Space.
Sub-licensing by Customer of any or all of the Colocation Space shall
proportionally diminish Customer’s liability and obligations hereunder. Resale
or sub-licensing cannot be used to alleviate Customer’s Service Commitment
Period.

7.Insurance. At all times each party shall maintain (i) commercial general
liability insurance of not less than $[***] per occurrence and (ii) workers’
compensation insurance at or greater than the minimum levels required by
applicable law; Customer shall also maintain (a) “all risk” personal property
insurance in an amount at least equal to the full replacement value of the
Customer Equipment and (b) business loss and interruption insurance in an amount
sufficient to compensate Customer and Customer’s end users for loss of the
Colocation Space related services or the Carrier Services. Customer retains the
risk of loss for, loss of (including loss of use), or damage to, the Customer
Equipment and other personal property located in the Premises. Switch’s
insurance policies do not provide coverage for Customer’s personal property.
Customer agrees that Customer shall not and shall cause the Customer
Representatives to not pursue any Claims against Switch unless and until
Customer or the Customer Representative, as applicable, first files a claim
against Customer’s insurance policy and the applicable insurance provider(s)
finally resolve

such claims. Such policies may not be cancelled without thirty (30) days prior
notice to Switch and Customer shall provide policy endorsements upon request.
Each party shall ensure that each policy required hereunder contains a waiver of
subrogation provision for the benefit of the other party.

8.

Limitations of Liability.

1.30Personal Injury. Each Customer Representative and any other person visiting
the Premises does so at his or her own risk, and Switch shall not be liable for
any harm to such persons.

1.31Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER, OR ANY
CUSTOMER REPRESENTATIVE, ANY THIRD PARTY OR OTHERWISE, FOR ANY INCIDENTAL,
SPECIAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING LOST REVENUE,
LOST PROFITS, DAMAGE TO CUSTOMER EQUIPMENT, LOSS OF TECHNOLOGY, LOSS OF DATA,
NON-DELIVERIES, OR IN ANY WAY RELATED TO THE COLOCATION SPACE, SERVICES OR ANY
ASPECT OF CUSTOMER’S BUSINESS, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, WHETHER UNDER THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY OR OTHERWISE. IN NO EVENT WILL EITHER PARTY’S AGGREGATE LIABILITY
ARISING FROM OR RELATED TO THIS AGREEMENT UNDER ANY THEORY OF LIABILITY EXCEED
[***]. THESE LIMITATIONS SHALL APPLY DESPITE THE FAILURE OF THE ESSENTIAL
PURPOSE OF ANY REMEDY. THE PROVISIONS OF THIS SECTION SHALL NOT APPLY TO
INDEMNITY OBLIGATIONS, GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT, FRAUD, PERSONAL
INJURY OR WRONGFUL DEATH, OR BE INTERPRETED TO REDUCE COMPENSATION WHICH IS
OTHERWISE DUE TO SWITCH.

9.

Indemnification.

1.32Indemnification by Customer. [***]

1.33[***]

10.Hazardous Materials. “Hazardous Materials” means any substance referred to,
or defined in any law, as a hazardous material or hazardous substance (or other
similar term). Customer will not cause or permit any Hazardous Materials to be
brought upon, kept, stored, discharged, released or used in, under or about any
portion of the Premises. Customer will cause all Hazardous Materials brought to
the Premises by or on behalf of Customer to be removed from the Premises in
compliance with all applicable laws. If Customer or its agents perform any act
or omission that contaminates or expands the scope of contamination of the
Premises, then Customer will promptly, at Customer’s expense, take all
investigatory and remedial actions necessary to fully remove and dispose of such
Hazardous Materials and any contamination so caused in compliance with all
applicable laws. Customer will also repair all damage to the Premises caused by
such contamination and remediation.

Switch Confidential Document: Intended for Designated Customer Only

Colocation Facilities Agreement

06012017

6

Customer Initials __[***]

 

--------------------------------------------------------------------------------

 

11.

Miscellaneous Provisions.

1.34Force Majeure. Except for the payment of money which will be provided as
soon as practicably possible in the event of a force majeure, neither party will
be liable for any failure or delay in its performance under this Agreement due
to any cause beyond its reasonable control, including acts of war, acts of God,
earthquake, flood, embargo, riot, sabotage, labor shortage or dispute, loss of
the Premises (in whole or part) for any reason, governmental act or failure of
the Carrier or the Internet.

1.35No Lease. Customer acknowledges and agrees that Customer has not been
granted any real property interest in the Colocation Space or the Premises, and
Customer has no rights as a tenant or otherwise under any real property or
landlord/tenant laws or regulations. Customer shall not record any notice of
this Agreement. Customer shall not permit any liens to be placed on the Premises
or portion thereof and shall have any such liens immediately removed.

1.36Confidentiality. The parties acknowledge and agree (i) that this Agreement
and related Service Orders are the confidential information of each party; (ii)
the technical aspects of Customer’s deployment in the Colocation Space is the
confidential information of Customer and (iii) the pricing, service offerings,
the design of the Premises, related services and the manner by which Switch
provides the Colocation Space and access to Carrier Services are the
confidential information of Switch (collectively, “Confidential Information”).
Confidential Information may be used by the recipient only in connection with
its performance under this Agreement. Confidential Information may not be
disclosed except to those employees, directors, tax advisors or contractors of
the recipient with a need to know and who agree to hold the information in
confidence. If the recipient is legally compelled to disclose Confidential
Information, the recipient shall provide the discloser with notice of such
requirement prior to disclosure (if permissible) so that the discloser may seek
any appropriate remedy. Confidential Information excludes information that: (i)
is or becomes generally available to the public through no wrongful act of the
recipient; (ii) is received from a third party with the right to supply it; or
(iii) is independently developed by the recipient. Upon written request, the
recipient will return the Confidential Information to the discloser and shall
not retain any copies of such Confidential Information. The parties acknowledge
and agree that Switch does not store, create, receive, maintain, process,
sub-process, or transmit information on behalf of Customer, nor does Switch
require or request access to, use or receipt of information transmitted, stored
or processed on or through the Customer Equipment (including end customer
information) (“Customer Data”) in connection with the performance of Switch’s
obligations under this Agreement. Switch covenants not to access or attempt to
access any Customer Data without the prior written consent of Customer and
Customer covenants not to provide Switch with access to such information without
the prior written consent of Switch. Customer covenants to protect and care for
the Customer Data as required by law, including password protection and
encryption of the Customer Data as applicable, but with no less than a
reasonable standard of care. The parties acknowledge and agree that Switch does
not store, create, receive, maintain, process, subprocess, or transmit
information on behalf of Customer, nor does Switch require or request access to,
use of, or receipt of

information transmitted, stored or processed on or through the Customer
Equipment (including end customer information) (“Customer Data”) in connection
with the performance of Switch’s obligations under this Agreement. Switch
covenants not to access or attempt to access any Customer Data without the prior
written consent of Customer and Customer covenants not to provide Switch with
access to such information without the prior written consent of Switch. Customer
covenants to protect and care for the Customer Data as required by law,
including password protection and encryption of the Customer Data as applicable,
but with no less than a reasonable standard of care.

1.37Audit Rights. [***]

1.38Assignment. Neither party may assign this Agreement without the prior
written consent of the other party, except as part of a merger, acquisition or
financing provided, however, Customer may not assign this Agreement to a direct
or indirect competitor of Switch. Any attempted assignment in violation of this
Section 11 will be null and void. This Agreement will bind and inure to the
benefit of each party’s permitted successors and assigns. Successors and assigns
shall assume the assignor’s obligations hereunder in a writing satisfactory to
the non-assigning party.

1.39Notices. Any notice or communication given hereunder may be delivered
personally, by electronic mail (other than notices of breach or termination),
deposited with an overnight courier or mailed by registered mail, return receipt
requested, postage prepaid, to the address of the receiving party indicated on
the Service Order, or at such other address as either party may provide to the
other. Notices will be deemed delivered upon receipt, or in the case of
electronic mail on the first business day following the day it was sent.

1.40[***]

1.41Background Checks. Switch conducts background verifications of its
employees.

1.42No Waiver. No term or provision of this Agreement shall be deemed waived and
no breach or default shall be deemed excused unless such waiver or consent is in
writing and signed by the parties. A consent to waiver of or excuse for a breach
or default by either party, whether express or implied, shall not constitute a
consent to, waiver of, or excuse for any different or subsequent breach or
default.

1.43Relationship of Parties. Switch and Customer are independent contractors and
this Agreement does not establish any relationship of partnership, joint
venture, employment, franchise or agency between Switch and Customer. Neither
Switch nor Customer will have the power to bind the other or incur obligations
on the other’s behalf without the other’s prior written consent.

1.44Choice of Law. This Agreement shall be construed in accordance with and all
disputes hereunder shall be governed by the laws of the State of Nevada,
excluding its conflict of law rules and the parties hereby consent to the
exclusive jurisdiction of the state and federal courts located in and for the
County of Clark, Nevada.

Switch Confidential Document: Intended for Designated Customer Only

Colocation Facilities Agreement

06012017

7

Customer Initials __[***]

 

--------------------------------------------------------------------------------

 

1.45Entire Agreement. This Agreement represents the complete agreement of the
parties with respect to the subject matter herein, and supersedes any other
agreement or understanding, written or oral. This Agreement may be modified only
through a written instrument signed by both parties that explicitly incorporates
this Agreement by reference and identifies the section(s) it modifies. There are
no third-party beneficiaries to this Agreement. Except as expressly stated
herein, all rights and remedies herein are cumulative and without prejudice to
each other or any other remedies available in law or equity.

1.46Severability. In the event any provision of this Agreement is held by a
court or other tribunal of competent jurisdiction to be unenforceable, that
provision will be reformed and enforced to the maximum extent permissible under
applicable law, and the other provisions of this Agreement will remain in full
force and effect.

1.47Warranties. Both parties represent and warrant that they have full corporate
power and authority to execute and deliver this Agreement and to perform their
obligations under this Agreement and the person whose signature appears on the
Service Order is authorized to enter into this Agreement on behalf of the
respective party. EXCEPT AS SET FORTH IN THIS SECTION AND THE SLA, THE
COLOCATION SPACE ITSELF IS PROVIDED “AS-IS”, AND SWITCH SPECIFICALLY DISCLAIMS
ANY AND ALL EXPRESS, IMPLIED OR STATUTORY WARRANTIES WITH RESPECT TO THE
COLOCATION SPACE, SERVICES AND THE PREMISES, INCLUDING THE IMPLIED WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, OF MERCHANTABILITY AND AGAINST INFRINGEMENT.
SWITCH EXERCISES NO CONTROL WHATSOEVER OVER THE CONTENT OF THE INFORMATION
PASSING THROUGH THE SWITCH

NETWORK OR OVER THE INTERNET. USE OF ANY INFORMATION OBTAINED OVER THE SWITCH
NETWORK OR THE INTERNET IS AT CUSTOMER’S OWN RISK.

1.48Headings/Interpretation. Headings in this Agreement are for reference
purposes only and in no way define, limit, or describe the scope or extent of a
Section or in any way affect this Agreement. The word “including” shall be read
as “including without limitation.” No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party by reason of
such party having or being deemed to have drafted such provision.

1.49Survival. The provisions of Sections 2.8, 3.3, 5.6, 8, 9, 10 and 11 survive
the expiration or termination of this Agreement for any reason, along with all
indemnity obligations hereunder.

1.50Confirmation. Periodically, an entity with whom Switch has a financial
relationship (such as a lender) may request confirmation from Customer that this
Agreement is in existence, that it is then in force, that Switch is not in
breach of this Agreement and similar information (a “Confirmation”). Within ten
(10) business days after request from Switch, Customer will execute and deliver
to Switch a Confirmation in the form reasonably requested by the third party or
a description of why the requested statements in the Confirmation are not
accurate.

1.51Counterparts. This Agreement may be executed in counterparts with the same
force and effect as if each party had executed the same instrument, provided
that no party shall be bound until both parties have executed and delivered a
counterpart of this Agreement to the other.

 

 

WHEREFORE, intending to be bound, the parties have executed this Colocation
Facilities Agreement through their authorized representative as of the dates set
forth below.

 

SWITCH

 

 

 

 

 

 

 

 

 

Signature:

[***]

 

Signature:

[***]

 

Name:

[***]

 

Name:

[***]

 

Title:

[***]

 

Title:

[***]

 

Date:

August 10, 2017

 

Date:

August 10, 2017

 

Address:

P.O. Box 400850

 

Address:

 

 

 

Las Vegas, NV 89140

 

 

 

 

 

 

 

Switch Confidential Document: Intended for Designated Customer Only

Colocation Facilities Agreement

06012017

8

Customer Initials __[***]

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

SERVICE LEVEL AGREEMENT

This Service Level Agreement is a part of the Colocation Facilities Agreement
(the “Agreement”) between Customer and Switch. Capitalized terms not defined
herein have the meaning provided in the Agreement.

1.

[***].

[***]

 

•

[***]

 

•

[***]

 

•

[***]

 

•

[***]

[***]

2.

Switch Network Availability.

Switch provides [***]% availability of the Switch Network in any calendar month,
as calculated from the ingress to and egress from the Switch Network. For each
cumulative hour or fraction thereof that Customer experiences Switch Network
unavailability, Customer may request Service Credits. A Network Service Credit
will be given only for those outages that were reported to Switch at the time of
the outage. An outage is measured from the time it is reported to the time it is
resolved.

3.

Switch Network Latency.

The Switch Network carries packets with an average Network Latency per month of
less than [***]. Switch monitors aggregate latency within the Switch Network by
monitoring round trip times between a sample of backbone hubs on an ongoing
basis. “Network Latency” (or “round trip time”) means the average time taken for
an IP packet to make a round trip between specified backbone hubs on the Switch
Network.

After Customer notifies Switch of average Network Latency in excess of [***] per
month, Switch will use commercially reasonable efforts to determine the source
of such excess Network Latency and to correct such problem to the extent that
the source of the problem is on the Switch Network. If Switch fails to remedy
such Network Latency on the Switch Network within 24 hours of being notified of
any excess Network Latency and the average Network Latency for the preceding
month has exceeded [***], Switch will issue Service Credits to Customer’s
account for each hour or fraction thereof from time of notification by Customer
until the Network Latency is less than [***].

4.

Switch Network Packet Delivery.

The Switch Network has an average monthly Packet Loss of [***]% (or successful
delivery of [***]% of packets). Switch monitors aggregate Packet Loss within the
Switch Network on an ongoing basis and compiles the collected data into a
monthly average Packet Loss measurement for the Switch Network. “Packet Loss”
means the percentage of packets that are dropped within the Switch Network.

After being notified by Customer of Packet Loss in excess of [***]% in a given
calendar month (“Excess Packet Loss”), Switch will use commercially reasonable
efforts to determine the source of such Excess Packet Loss and to correct such
problem to the extent that the source of the problem is on the Switch Network.
If Switch fails to remedy such Excess Packet Loss within 24 hours of being
notified of any Excess Packet Loss on the Switch Network and average Packet Loss
for the preceding month exceeds [***]%, Switch will issue Service Credits to
Customer’s account for the period commencing at the time of receipt notification
from Customer until the Packet Loss is less than [***]%.

5.

Power Service Availability.

Switch is committed to providing 100% power availability if, and only if,
Customer elects to properly deploy dual feed (A&B) power. Switch strongly
recommends dual power and monitor-ready ATS and PDU’s be correctly deployed in
every rack and cabinet to ensure 100% uptime. Customer Equipment not properly
utilizing A&B power will not receive Service Credits for power loss (“Power
Service Credits”). Customer UPS’s are not allowed to be used down-line from the
Switch mission critical power system. Switch Operations must approve all power
distribution systems deployed within the Customer’s Colocation Space. All
equipment must first be tested on house power prior to plugging into the Switch
UPS receptacles. For each hour or fraction thereof that Customer experiences
both A&B power unavailability, Customer may request Service Credits for the
cabinets experiencing the power loss from Switch.

Switch Confidential Document: Intended for Designated Customer Only

Service Level Agreement

Colocation Facilities Agreement

06012017

A- 1

Customer Initials __[***]

 

--------------------------------------------------------------------------------

 

A Power Service Credit will be given only for those interruptions that were
reported to Switch at the time of the interruption. If Customer only has
single-sided power, Customer will not receive Power Service Credits. Customer
must perform fail-over testing procedures at least twice each year to ensure all
Customer Equipment will function properly in the unlikely event of a single
sided power interruption. This is for the Customer’s protection. Failure to
perform this testing could result in forfeiture of Power Service Credits.

6.

Environmental Guarantee.

Switch guarantees the temperature and relative humidity in the cold aisle of the
Colocation Space will be maintained within ASHRAE thresholds, as measured by
Switch, excluding events caused by Customer. Customer may request a Colocation
Space Service Credit for each 15 minutes in which these environmental thresholds
are exceeded.

7.

Measured Bandwidth Service Billing Methodology.

The concept behind offering a usage based Internet product is simple: charge the
customer for what they actually use. This product is ideal for those customers
that either experience substantial swings in monthly usage or are anticipating
growth. When traffic patterns will be unpredictable, the customer can have the
security of having enough bandwidth to handle heavy use months, but also retain
the flexibility to pay less when traffic declines.

Customer’s monthly burstable usage is determined by calculating the 95th
percentile of data usage that is used over and above Customer’s contracted floor
amount. As is with most data, Internet traffic has peak times throughout the
day. Actually, it has peak times within any measurement interval whether it be a
day, an hour, or five minutes. Billing on the 95th percentile eliminates the top
5% of measurement peaks, and bills on the Mb level at the remaining highest
measurement. The purpose for billing at the 95th percentile versus actual peak
utilization is to eliminate any abnormal peaks throughout the month.

Within the router, a counter that keeps track of all bytes passed through each
interface, a PERL script using SNMP will poll each applicable Customer interface
every five minutes. At every five minute pass, the code will read the counter
and compare the result against the previous reading. The difference between the
two will be converted from byte counts to a data rate. [***]. For example, out
of 100 data points the top ten are:

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

 

[***]. This is the rate at which Switch will bill Customer for the month.

8.

Conditions.

This SLA provides Customer’s sole and exclusive remedies for any service
interruptions, deficiencies or failures of any kind. The parties agree that the
Service Credits constitute liquidated damages. No Service Credits shall be
issued for Exempted Occurrences. “Exempted Occurrence” means any occurrence
which impacts a service that is caused by: (i) any suspension of service
pursuant to the Agreement; (ii) mutually scheduled or emergency maintenance,
alteration or implementation; (iii) force majeure events; (iv) the
unavailability of necessary Customer Representatives, including as a result of
failure to provide Switch with accurate, current contact information; (v) the
acts or omissions of Customer or any Customer Representative; or (vi) failure or
malfunction of equipment, applications or systems not owned or controlled by
Switch. All performance measurements for the determination of Service Credits
are based upon Switch’s records.

The parties acknowledge and agree that Switch manages traffic on the Switch
Network on the basis of its customers’ utilization of the Switch Network and
that changes in such utilization impact Switch’s ability to manage network
traffic. Therefore, notwithstanding any provision to the contrary herein or in
the Agreement, if Customer significantly changes its utilization of the Switch
Network and such change creates a material and adverse effect on the traffic
balance of the Switch Network, Switch may either modify the Service Credits that
may have otherwise accrued or modify Switch’s provision of the affected
services.

Customer must request any credit due hereunder within 90 days after the date on
which the credit accrues. Customer waives any right to credits not requested
within this 90 day period. Customer will not be eligible to accrue any otherwise
applicable Service Credits while Customer is: (i) past due on MRC or other
amounts owed under the Agreement or (ii) in violation of an AUP. In no event
shall Service Credits exceed 100% of the MRC for the affected service(s) during
the calendar month in which the Service Credits accrue.

9.

Chronic Failure.

Failure by Switch to meet any one of its SLA obligations (i) for over [***], or
(ii) [***] will be considered a “Chronic Failure” of the Colocation Space.
Within thirty (30) days after the occurrence of a Chronic Failure, Customer may
send notice of termination of the affected Colocation Space and without the
obligation to pay additional MRC under the Agreement for such services or any
further liability from and after the effective date of termination. The notice
of termination for Chronic Failure sent by Customer shall specify the effective
date of the termination.

Switch Confidential Document: Intended for Designated Customer Only

Service Level Agreement

Colocation Facilities Agreement

06012017

A-2

Customer Initials __DCS

 

--------------------------------------------------------------------------------

 

10.

Physical Security.

Switch shall be primarily responsible for and provide 24/7/365 physical security
measures to protect the Colocation Space from unauthorized physical access,
including, but not limited to: (i) conducting Premises perimeter patrols, (ii)
building access controls using an automatic authentication mechanism (such as a
badge reader), (iii) requiring visitor escorts and logging the names and times
of access for all visitors to the Premises, (iv) recorded video surveillance
monitoring with at least 90 days of retention, and (v) enhanced restricted
access to the Premises through additional access controls to the Premises.
Customer may also implement additional physical security protocols, subject to
Switch’s safety, confidentiality, and security protocols, as approved by Switch
Security, provided such approval shall not be unreasonably conditioned, delayed
or withheld. Customer will be solely responsible for protecting the digital (aka
logical) security of Customer’s Equipment and Customer Data, including ensuring
such data is not prone to unauthorized digital access and implementing
protections such as encryption, if appropriate.

Switch shall: (i) establish, test, and maintain an incident response process
that includes, among other things, processes for evidence preservation,
informing and working with law enforcement agencies, government agencies and
similar parties as appropriate, and performing forensic analyses; (ii) notify
Customer of any security or access incident involving Customer equipment and the
Colocation Space, including any security incident at or involving Switch’s
premises, systems, hardware, equipment, devices or premises computers or
otherwise involving Switch’s personnel or its designee(s); Switch shall provide
notification of any such incident promptly, but in no event later than two (2)
days following the date Switch or its designee first becomes aware of such
incident; (iii) following notification of a security incident, provide Customer
with updates as are reasonably necessary to keep Customer apprised of the
situation, or as otherwise reasonably requested by Customer, until such time as
Switch closes the incident; (iv) for each security incident, provide Customer
with a comprehensive written summary not later than five (5) days following
Switch’s closure of such incident, that includes detailed information regarding
the root cause of such incident, actions taken, and plans to prevent a similar
event from occurring in the future (the “Plans”); and (v) upon Customer’s
request, provide reasonable proof that the Plans have been successfully
implemented.

 

 

Switch Confidential Document: Intended for Designated Customer Only

Service Level Agreement

Colocation Facilities Agreement

06012017

A-3

Customer Initials __DCS

 

--------------------------------------------------------------------------------

 

 

[gqpy35sh0b50000002.jpg]

 

 

EXHIBIT “B”

DESCRIPTION OF SWITCH’S PATENTED

100% HOT AISLE CONTAINMENT ROWS

 

[gqpy35sh0b50000003.jpg]

 

All computerized equipment generates heat. Switch’s patented 100% Hot Aisle
Containment Rows (each a T-SCIF®) are designed to protect all of the customers
in the facility from heat outputs. All equipment placed into the T-SCIF must
vent the heat directly into the enclosed center aisle, where it is then
contained and prevented from mixing back into the cold room.

As discussed in greater detail in the AUP, the delivery of high-density power is
only possible if the exhausted equipment heat is contained and prevented from
mixing with the cold air in a Facility. Switch has created the T-SCIF, a
state-of-the-art, patented system which offers Customers the luxury of
high-density power in a safe environment. Customers deploying equipment in a
T-SCIF must comply with the standards and procedures required to make this
environment successful for everyone. Every cabinet must have a deliberately
sealed demarcation plane that separates the hot and cold aisle. All equipment
installed to a cabinet must intake cold air from the cold side of the
demarcation plane and expel all hot air into the hot side of the demarcation
plane. All exhausted air must then continue in a straight path into the hot
aisle and up into the heat ceiling. Side air intake or side air exhaust
equipment should not be used.

 

 

Switch Confidential Document: Intended for Designated Customer Only

100% Hot Aisle Containment Rows

Colocation Facilities Agreement

06012017

B-1

Customer Initials __DCS

 

--------------------------------------------------------------------------------

 

 

[gqpy35sh0b50000004.jpg]

 

EXHIBIT “C”

[***]

 

[***]

 

 

Switch

P.O. Box 400850, Las Vegas, NV 89140 / 7135 S. Decatur Blvd., Las Vegas, NV
89118

Phone: 702-444-4000 / Fax: 702-444-9546

--------------------------------------------------------------------------------

 

 

[gqpy35sh0b50000005.jpg]

 

[***]

 

 

Switch

P.O. Box 400850, Las Vegas, NV 89140 / 7135 S. Decatur Blvd., Las Vegas, NV
89118

Phone: 702-444-4000 / Fax: 702-444-9546

--------------------------------------------------------------------------------

 

 

[gqpy35sh0b50000006.jpg]

 

[***]

 

 

Switch

P.O. Box 400850, Las Vegas, NV 89140 / 7135 S. Decatur Blvd., Las Vegas, NV
89118

Phone: 702-444-4000 / Fax: 702-444-9546

--------------------------------------------------------------------------------

 

 

[gqpy35sh0b50000007.jpg]

 

[***]

Switch

P.O. Box 400850, Las Vegas, NV 89140 / 7135 S. Decatur Blvd., Las Vegas, NV
89118

Phone: 702-444-4000 / Fax: 702-444-9546